Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on January 28th, 2021.
Claim 1 is amended.
Claims 2-14 are original.
Claims 15-20 are canceled.
Claims 1-14 are pending in the current application. 
Objections to the specification are withdrawn based on applicant’s amendments. 
This action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apelsmeier (U.S. Pub. No. 20160193991).
Regarding claim 1:
Apelsmeier teaches:
A hybrid transport refrigeration unit comprising: ("The motor car has a hybrid drive system or in short a hybrid drive 12…" [0024])
 a high voltage battery including a plurality of cells; ("The motor vehicle 10 further includes a high-voltage onboard electrical system 26, which, for example, has a high-voltage battery 28 as an electric power source." [0025] here it is disclosed that the vehicle contains a high-voltage battery which would include a plurality of cells.)
at least one high voltage component electrically connected to the plurality of cells; ("A power electronics (high voltage component) 30, in particular an inverter, may, for example, be connected to the high-voltage onboard electrical system 26 to operate the electric drive motor 16." [0025])
a generator configured to provide electric power to at least one of the at least one high voltage component; ("According to a further refinement of the motor vehicle according to the invention, the electric motor is designed for operation as an electrical generator to generate electric energy." [0016]; here it shows that the electric motor can be used as an electrical generator in order to provide energy to a battery of the high-voltage onboard electrical system which is further pointed out at the end of paragraph [0016] and shown in figure 1.)
a combustion engine constructed and arranged to drive the generator; ("The electric motor in this embodiment is then designed to gain the electric energy either through recuperation, i.e. when coupled to the internal combustion engine, kinetic energy of the motor vehicle is transmitted via the clutch device, for example the crankshaft of the internal combustion engine, to the electric motor and converted there to electric energy." [0016]; here it shows that 
and a low voltage starter electrically connected to at least one of the plurality of cells, and constructed and arranged to start the combustion engine. ("The starter is then supplied from a separate low-voltage battery." [0004]; here it shows that the combustion engine can be started via energy supplied by a low-voltage battery.)
a compressor constructed and arranged to compress a refrigerant; ("An electric air conditioning compressor 36 of the motor vehicle 10 can also be supplied with electrical energy," [0026])
and an electric compressor motor being the at least one high voltage component and configured to drive the compressor, ("An electric air conditioning compressor 36 of the motor vehicle 10 can also be supplied with electrical energy, for example from the high-voltage battery 28 via the DC lines 32." [0026])
and wherein the generator is configured to provide high voltage electric power to the compressor motor during standard set point conditions and the high voltage battery is configured to supplement the high voltage electric power to the compressor motor during temperature pulldown conditions. (“An electric air conditioning compressor 36 of the motor vehicle 10 can also be supplied with electrical energy (high voltage electric power), for example from the high-voltage battery 28 via the DC lines 32. The electric air conditioning compressor 36 may be part of an air conditioning system 38 of the motor vehicle 10, by which, for example, a passenger compartment of the motor vehicle 10 or, for example, the high-voltage battery 28 and other high-voltage components, can be air-conditioned (temperature pulldown conditions).” [0026]; also see paragraph [0020] where it shows that the electric motor can act as a generator to provide electrical energy to high-voltage onboard electrical systems.)

Regarding claim 2:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1, wherein the combustion engine is a diesel engine. ("In addition, the electric motor 42 can also easily be dimensioned sufficiently to start even a powerful internal combustion engine 14, for example a diesel engine with 200 hp nominal power." [0031])

Regarding claim 4:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 2, wherein the generator is a high voltage generator. ("A further particularly preferred embodiment of the method provides the operation of the electric motor as a generator for supplying electrical energy into the high-voltage onboard electrical system." [0020])

Regarding claim 6:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1, wherein the at least one high voltage component includes a variable speed condenser motor. ("The electric air conditioning compressor 36 may be part of an air conditioning system 38 of the motor vehicle 10, by which, 

Regarding claim 7:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1 further comprising: a step-down transformer electrically oriented between the high voltage battery and the low voltage starter. (“A low-voltage onboard electrical system 52 can be connected via a DC-DC converter 50 to the high-voltage onboard electrical system 26.” [0028] Figure 1 shows a DC-DC convertor 50 between the low voltage starter 54 and the high voltage batter 28., the converter is consider a transformer because it transforms one DC voltage to another DC voltage)

Regarding claim 8:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1, wherein the high voltage battery has an electric potential of at least forty-eight (48) volts and the low voltage starter operates at about twelve (12) volts. ("A voltage of the high-voltage onboard electrical system 26 may, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Apelsmeier (U.S. Pub. No. 20160193991)
Regarding claim 3:
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1, wherein the combustion engine is a natural gas engine. (Paragraph [0003] shows that the internal combustion engine can consist of different types of engines that use natural gas. "In the context of the invention, an internal combustion engine or a combustion engine is understood to be particularly an Otto engine, a diesel engine, or a Wankel engine.")
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combustion engine taught by Apelsmeier to be able to run on natural gas. The teaching suggestion/motivation to combine is that there are a finite number of known fuel sources that can be used, natural gas being one of them. 

Regarding claim 14 
Apelsmeier teaches all of the limitations of claim 1.
Apelsmeier teaches:
The hybrid transport refrigeration unit set forth in claim 1, wherein the plurality of cells are electrically arranged in series. (Apelsmeier discloses a high-voltage battery 28 which contains a plurality of cells.)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to arrange the cells of the battery in series. The teaching suggestion/motivation to combine is that there are a finite number of ways to electronically arrange a plurality of cells. They can either be arranged in series or parallel and therefore it would obvious to arrange them in series. 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Apelsmeier (U.S. Pub. No. 20160193991) in view Rusignuolo (U.S. Pub. No. 20140020414)
Regarding claim 9:
Apelsmeier teaches all of the limitations of claim 1. Apelsmeier does not teach that the hybrid transport refrigeration unit further comprises a low voltage microprocessor for unit control.
Rusignuolo teaches:
The hybrid transport refrigeration unit set forth in claim 1 further comprising: a low voltage microprocessor for unit control. (“The low voltage battery pack 28LV may be used to power electronic equipment, such as the system controller 30 (microprocessor for unit control) and other control system components, as well as lighting associated with the transport refrigeration system.” [0032])
Apelsmeier and Rusignuolo are analogous art because they are in the same field of art, transport refrigeration units. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the hybrid transport refrigeration unit as taught by Apelsmeier to include a low voltage microprocessor as taught by Rusignuolo in order to have a hybrid transport refrigeration unit comprising a low voltage microprocessor for unit control. The teaching suggestion/motivation to combine is that a low voltage microprocessor would reduce current consumption, decrease power dissipation and reduce overall cost.

Regarding claim 10:
Apelsmeier in view of Rusignuolo teaches all of the limitations of claim 9.
Rusignuolo further teaches:
The hybrid transport refrigeration unit set forth in claim 9, wherein the low voltage microprocessor is configured to determine when the combustion engine is started. (“The controller 30 may also be also to selectively operate (start) the engine 26, typically through an electronic engine controller (not shown) operatively associated with the engine 26.” [0026].)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apelsmeier (U.S. Pub. No. 20160193991) in view Vance (U.S. Pub. No. 20120091963).
Regarding claim 11:
Apelsmeier teaches all of the limitations of claim 1. Apelsmeier does not teach that the hybrid refrigeration unit further comprises a relay configured to electrically isolate at least one of the plurality of cells from the remaining cells. However,
Vance teaches:
The hybrid transport refrigeration unit set forth in claim 1 further comprising: a relay configured to electrically isolate the at least one of the plurality of cells from the remaining cells. ("The switches 36 and 38 can be any switch suitable for the purposes described herein, such as solid-state switches, relays, mechanical disconnects, etc." [0016] here and in figure 2, it shows that cells can be isolated by a number of different suitable switches.)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the hybrid transport refrigeration unit taught by Apelsmeier to include the relay configured to function as taught by Vance in order for the refrigeration unit to further comprise a relay configured to electrically isolate the at least one of the plurality of cells from the remaining .

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Apelsmeier (U.S. Pub. No. 20160193991) in view Vance (U.S. Pub. No. 20120091963) in view Kozarekar (U.S. Pub. No. 20080051248).
Regarding claim 12:
Apelsmeier in view of Vance teaches all of the limitations of claim 11. The combination does not teach that the transport refrigeration unit further comprises the ability to shut down when the combustion engine is being started via the low voltage starter. However,
Kozarekar teaches:
The hybrid transport refrigeration unit set forth in claim 11, wherein the at least one high voltage component is shut down when the combustion engine is being started via the low voltage starter. (“The starter motor (SM) shown at 34 may be used to start the engine if the high voltage system is shut down or if additional starting torque is required due to cool engine operating temperatures, for example. The starter motor 32 is powered by a low voltage battery 36.” [0018])
It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the hybrid transport refrigeration unit as taught by Apelsmeier in view of Vance with the functionality taught by Kozarekar in order for the hybrid transport refrigeration unit to allow for the start of the combustion engine via a low voltage starter while a high . 

Claims 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Apelsmeier (U.S. Pub. No. 20160193991) in view Wordsworth (U.S. Patent No. 20120091963).
Regarding claim 5:
Apelsmeier teaches all of the limitations of claim 4. Apelsmeier does not explicitly teach that the combustion engine does not include an alternator. However,
Wordsworth teaches:
The hybrid transport refrigeration unit set forth in claim 4, wherein the combustion engine does not include a low voltage alternator. (Figure 1 shows that the alternator 16 is separate from the engine 12.)
Apelsmeier and Wordsworth are analogous art because they are in the same field of art, transport refrigeration units. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the hybrid transport refrigeration unit taught by Apelsmeier with the functionality of Wordsworth in order to have a hybrid transport refrigeration unit wherein the combustion engine does not include a low voltage alternator. The teaching suggestion/motivation for this is that an alternator is usually driven by an engine and not within the engine itself. 



Regarding claim 13:
Apelsmeier teaches all of the limitations of claim 1. Apelsmeier does not teach that the refrigeration unit further comprises a solar panel configured to charge at least one of the plurality of cells. However,
Wordsworth teaches:
The hybrid transport refrigeration unit set forth in claim 11, wherein the at least one high voltage component is shut down when the combustion engine is being started via the low voltage starter. ("As indicated in FIG. 1, the tractor-refrigerated trailer is provided with one or more solar collectors 106 utilized to collect solar energy and through conventional means, such as described in U.S. Pat. No. 7,338,335, the disclosure of which is expressly incorporated herein by reference, can be converted to DC power and directed onto DC bus 18 where the same can be directed to various batteries and/or ultra capacitors for storage." [Column 8 lines 9-16])
Apelsmeier and Wordsworth are analogous art because they are in the same field of art, transport refrigeration units. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the hybrid transport refrigeration unit taught by Apelsmeier to further comprise a solar panel configured like Wordsworth has taught in order for the hybrid transport refrigeration unit to further comprise a solar panel configured to electrically charge at least one of the plurality of cells. The teaching suggestion/motivation is that with a solar panel, the unit can collect energy even when the vehicle is off. 
Response to Arguments
	Applicant argues that the generator of Apelsmeier is not constructed to provide electric power to at least one of the high voltage components of the transport refrigeration unit. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664